DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16, drawn to a device comprising at least one unit of stacked layers comprising at least one blocking layer comprising a first membrane and a plurality of analyte molecules, virus, or cells of interest attached to the membrane.
Group II, claim(s) 17, drawn to a method to prepare a device comprising at least one unit of stacked layers comprising at least one blocking layer and at least one conjugation layer.
Group III, claim(s) 20 and 25, drawn to a method to determine or quantify the presence of an analyte molecule, virus, or cell of interest in a sample including use of a device comprising at least one unit of stacked layers comprising at least one blocking layer, a sample layer, and at least one conjugation layer.

Groups I and each of groups II-III lack unity of invention because even though the inventions of these groups require the technical feature of a device to determine or quantify the presence of an analyte molecule, virus, or cell of interest in a sample, wherein said device comprises at least one unit of stacked layers comprising at least one blocking layer comprising a first membrane and a plurality of the analyte molecules, virus, or cells of interest attached to the membrane as recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Woodrum (US 4,959,305).  
Woodrum teaches a device to determine the presence of an analyte molecule of interest in a sample comprising at least one unit of stacked layers (multizone test device for the determination of analyte in a liquid test medium, abstract; multilayer immunoassay test device, col. 18, lines 37-52; Fig. 1; col. 5, lines 23-44). The unit of stacked layers comprises at least one blocking layer (reaction layer, Fig. 1) comprising a first membrane (solid, porous matrix, col. 5, lines 32-36) and a plurality of the analyte molecules attached to the membrane (immobilized analyte, col. 18, lines 41-43; Fig. 1).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a device to determine or quantify the presence of an analyte molecule, virus, or cell of interest in a sample, wherein said device comprises at least one unit of stacked layers comprising at least one blocking layer comprising a first membrane and a plurality of the analyte molecules, virus, or cells of interest attached to the membrane and at least one conjugation layer, each conjugation layer comprising a respective third membrane and a first , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Woodrum (US 4,959,305).  
Woodrum teaches a device to determine the presence of an analyte molecule of interest in a sample comprising at least one unit of stacked layers (multizone test device for the determination of analyte in a liquid test medium, abstract; multilayer immunoassay test device, col. 18, lines 37-52; Fig. 1; col. 5, lines 23-44). The unit of stacked layers comprises at least one blocking layer (reaction layer, Fig. 1; col. 18, lines 41-43; col. 18, lines 61-63) comprising a membrane (solid, porous matrix, col. 5, lines 32-36) and a plurality of the analyte molecules attached to the membrane (immobilized analyte, col. 18, lines 41-43; Fig. 1) and at least one conjugation layer (reagent layer, Fig. 1; col. 18, lines 39-41) comprising a membrane (solid, porous matrix, col. 5, lines 32-36) and a binding molecule to bind to the analyte molecule (enzyme-labeled anti-analyte antibody, col. 18, lines 39-41; Fig. 1).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641